Citation Nr: 0925268	
Decision Date: 07/07/09    Archive Date: 07/21/09

DOCKET NO.  06-25 072A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for a disability of the 
left shoulder (minor), including as secondary to the service-
connected arthritis of the left elbow

2. Entitlement to service connection for major depression, as 
secondary to the service-connected arthritis of the left 
elbow.

3. Entitlement to service connection for headaches, as 
secondary to the service-connected arthritis of the left 
elbow.

4. Entitlement to an increased rating for arthritis of the 
left elbow (myositis ossificans) (minor), currently evaluated 
as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran, his mother, and his friend


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


INTRODUCTION

The Veteran had active service from September 1983 to April 
1987.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2005 rating decision of the above 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) which denied service connection for supraspinatus 
tendinopathy and impingement of the left shoulder, for major 
depressive disorder, and for headaches; and also denied a 
rating in excess of 10 percent for arthritis of the left 
elbow.  

In January 2009, the Veteran testified at a hearing at RO 
before the undersigned Veterans Law Judge.  

With regard to the Veteran's left arm, the Board notes that 
service connection has been granted for (1) left elbow 
arthritis and a 10 percent disability rating was assigned 
effective April 1987; (2) left ulnar neuritis, and a 10 
percent disability rating assigned effective May 2004; and 
(3) ulnar nerve entrapment, left arm, and a 10 percent 
disability rating assigned effective March 5, 2007.  Herein, 
the Veteran seeks an increased rating for his arthritis of 
the left elbow.  At the January 2009 hearing, the Veteran 
specifically testified about symptoms of numbness in his left 
arm, as well as problems with his fingers and wrist.  As 
these symptoms are pertinent to the criteria for rating 
neuritis and neuralgia (Diagnostic Codes 8616 and 8716), it 
is unclear whether the Veteran is also seeking increased 
ratings for his left ulnar neuritis and ulnar nerve 
entrapment.  As this matter will not be addressed by the 
Board, it is referred for appropriate consideration.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Received at the Board in May 2009, along with a waiver of 
initial review by the agency of original jurisdiction from 
the Veteran's representative, were several documents from the 
Social Security Administration (SSA), indicating that by 
decision dated in April 2009, the Veteran had been found to 
be disabled from work since December 2004.  The SSA decision 
indicates that the Veteran was found disabled due to cervical 
and lumbar disabilities, right and left shoulder 
disabilities, bilateral carpal tunnel syndrome, degenerative 
joint disease of the non-dominant left elbow, and a 
depressive disorder.  Although the SSA decision mentions some 
of the underlying medical records considered, such medical 
records have not been associated with the claims file.  Since 
SSA records may contain information pertinent to the 
Veteran's claim, such records must be secured and associated 
with the claims file.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159(c); See Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 
(1992).  

The Veteran seeks a rating in excess of 10 percent for his 
service-connected arthritis of the left elbow.  The record 
reflects that the Veteran underwent VA orthopedic 
examinations in March 2005 and February 2007.  The favorable 
SSA decision (of April 2009) indicates that an orthopedic 
surgeon evaluated the Veteran in March 2008 and found he was 
restricted in using the left shoulder and arm in all 
movements.  In January 2009 the Veteran testified as to the 
severe symptoms regarding his left elbow, including pain and 
locking, and limitations on activities and work.  It appears 
that, after reviewing the evidence currently of record, an 
additional VA examination to assess the severity of the 
Veteran's left elbow arthritis is not necessary.  On remand, 
however, a determination should be made as to whether any 
additional evidence obtained necessitates another VA 
orthopedic examination.

At the January 2009 Travel Board hearing, the Veteran was 
advised that he should submit an authorization for release of 
records (21-4142) in order for VA to make an attempt to 
obtain treatment records from "Dr. Burkett" whom he 
reportedly went to for psychiatric treatment from 1998 to 
2001.  The record reflects he completed this form for a Dr. 
"Cathy Brickett" on Bush Blvd. in Tampa.  The Board notes, 
however, that in August 2004 and December 2004, the RO sent 
letters to "Dr. Birckett" on Bush Blvd. in Tampa, 
requesting treatment records for the Veteran, and no response 
was received.  In light of the RO's two requests and no 
response from the private doctor, at this point, the Veteran 
should be provided notice of the RO's inability to obtain 
such records, pursuant to 38 U.S.C.A. § 5103A(b)(2) and 
38 C.F.R. § 3.159(e).

The Veteran's representative also indicated that direct 
service connection may be in order for the claimed left 
shoulder disability.  Hearing transcript, page 14.  
Accordingly, all appropriate development and adjudication 
should be accomplished as to this matter.   

Although further delay of this matter is regrettable, the 
case must be REMANDED for the following action:

1.	Request that the SSA provide copies of 
any and all records upon which the SSA 
based its favorable April 2009 
decision.  If any of those records are 
unavailable, it should be so noted in 
the claims file.

2.	Advise the Veteran of the inability to 
obtain treatment records from "Dr. 
Brickett", a psychiatrist who 
reportedly treated him from 1998 to 
2001.  See 38 U.S.C.A. § 5103A(b)(2) 
and 38 C.F.R. § 3.159(e).

3.	After the development above is 
complete, make a determination as to 
whether another VA orthopedic 
examination is necessary.  If, and only 
if, any records obtained suggest any 
change in the Veteran's left elbow 
arthritis, schedule the Veteran for an 
examination to evaluate the current 
severity of his left elbow arthritis.

4.	After the development sought above is 
complete, the RO/AMC should then 
readjudicate the claims, including 
direct service connection for the left 
shoulder disability.  If any claim 
remains denied, the RO/AMC should issue 
an appropriate supplemental statement 
of the case and afford the Veteran and 
his representative the opportunity to 
respond.  The case should then be 
returned to the Board, if in order, for 
further review. 

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).

_________________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

